DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 07 July 2021. Claims 1-24 are currently pending.
Drawings
	The drawings received on 07 July 2021 are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgart et al. (International Publication WO 92/17122), using a machine translation from the Espacenet website.
Regarding claims 13-16 and 18-20, Baumgart et al. disclose (as to claim 13) a surgical staple (1) capable of compressing bone tissue (14/15) comprising a first leg (3) for anchoring in a first bone or bone fragment (14), a second leg (4) for anchoring in a second bone or bone fragment (15), and an elastically deformable bridge (2) monolithically formed with the first leg and the second leg, the bridge having a lower surface (i.e. lower-most surface of 2 as best seen in Figure 1) for seating against the bone tissue and an opposite upper surface (i.e. upper-most surface of 2 as best seen in Figure 1), the bridge defining a longitudinal axis (i.e. axis defined from left-to-right as best seen in Figure 1), the bridge having a first end section (i.e. section adjacent 3) from which the first leg extends and a second end section (i.e. section adjacent 4) opposite the first end section from which the second leg extends, a first engagement portion (i.e. portion extending above and defining 7) at the first end section, the first engagement portion having an upper surface (i.e. surface co-extensive with the upper surface of 2 as best seen in Figure 1) and a lower surface (i.e. surface defining upper-most portion of 7 as best seen in Figure 1), the lower surface of the first engagement portion situated below the upper surface of the bridge and above the lower surface of the bridge (see Figure 2), a second engagement portion (i.e. portion extending above and defining 7) at the second end section, the second engagement portion having an upper surface (i.e. surface co-extensive with the upper surface of 2 as best seen in Figure 1) and a lower surface (i.e. surface defining upper-most portion of 7 as best seen in Figure 1), and the lower surface of the second engagement portion situated below the upper surface of the bridge and above the lower surface of the bridge (see Figure 2), wherein in a relaxed configuration (i.e. configuration as best seen in Figure 1), the bridge is bent or curved such that a central region (i.e. top-most region of 2 as best seen in Figure 1) of the bridge is directed away from the first and second legs, and free ends (5) of the first and second legs are positioned closer to one another than are portions of the first and second legs connected to the bridge (position as best seen in Figure 1), wherein (as to claim 14) the longitudinal axis extends through the first and second engagement portions (see annotated Figure below), wherein (as to claim 15) the staple is symmetrical about the longitudinal axis (see annotated Figure below), wherein (as to claim 16) the staple is asymmetrical about the longitudinal axis (see annotated Figure below), wherein (as to claim 18) the lower surfaces of the first and second engagement portions are flat (see Figure 4, and Note below regarding the term “flat”), wherein (as to claim 19) the upper surfaces of the first and second engagement portions are co-extensive with the first and second end sections of the bridge (see Figure 1), and wherein (as to claim 20) the first end section of the bridge and the first engagement portion together define a T-shape portion (i.e. shape as best seen in Figure 1) of the bridge, and the second end section of the bridge and the second engagement portion together define another T-shape portion (i.e. shape as best seen in Figure 1) of the bridge (see Figures 1-4, and paragraphs 0001-0046 of the machine translation).
Regarding claim 23, Baumgart et al. disclose a surgical staple insertion system (i.e. system defined by 1 and 8) capable of compressing bones or bone fragments (14/15) comprising the surgical staple of claim 13 (see rejection above); and an insertion tool (8) separately formed from the staple and including a first end (i.e. end not present in Figures and opposite that defining 9) and a second end (i.e. end defining 9), the second end having engagement structures (9) capable of extending around the engagement portions of the bridge (extension as best seen in Figure 2) and holding the staple in a deformed configuration (i.e. configuration as best seen in Figure 2) in which the first and second legs are retained parallel to each other (see paragraph 0012 of the machine translation) (see annotated Figure below, Figures 1-4, and paragraphs 0001-0046 of the machine translation).
	Note: For examination purposes and in light of the broadest reasonable interpretation, the term “flat” is being treated as even or smooth, without projections or depressions (definition taken from https://www.thefreedictionary.com/flat).


    PNG
    media_image1.png
    378
    688
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coillard-Lavirotte et al. (International Publication WO 2014/087111), using a machine translation from the Espacenet website, in view of Scott et al. (U.S. Patent 9,402,624).
Coillard-Lavirotte et al. disclose (as to part of claim 1) a surgical staple (1) capable of compressing bone tissue (see paragraphs 0039 and 0063 of the machine translation) comprising: a first leg (2) for anchoring in a first bone or bone fragment (see paragraphs 0039 and 0063 of the machine translation), a second leg (3) for anchoring in a second bone or bone fragment (see paragraphs 0039 and 0063 of the machine translation), and an elastically deformable bridge (4, see paragraph 0034 referring to the staple having elasticity) monolithically formed with the first leg and the second leg, the bridge having a lower surface (4B) for seating against the bone tissue and an opposite upper surface (4A), the bridge defining a longitudinal axis (i.e. axis defined from left-to-right as best seen in Figures 2 and 4), the bridge having a first end section (i.e. section adjacent 2) from which the first leg extends and a second end section (i.e. section adjacent 3) opposite the first end section from which the second leg extends, a first engagement portion (see annotated Figure below) at the first end section, the first engagement portion wider than the lower surface (see annotated Figure below), and a second engagement portion (see annotated Figure below) at the second end section, the second engagement portion wider than the lower surface (see annotated Figure below), wherein in a relaxed configuration (i.e. configuration as best seen in Figure 2), the bridge is bent or curved (see paragraph 0054 of the machine translation), and free ends (2D and 3D) of the first and second legs are positioned closer to one another than are portions of the first and second legs connected to the bridge (see Figure 2), wherein (as to claim 2) the staple is symmetrical about the longitudinal axis (i.e. when looking from above as in Figure 4, the staple is symmetrical about the axis), wherein (as to claim 3) the staple is asymmetrical about the longitudinal axis (i.e. when looking from the side as in Figure 2, the staple is asymmetrical about the axis), wherein (as to claim 6) the lower surfaces of the first and second engagement portions are flat (see Figure 3, and annotated Figure below), wherein (as to claim 7) the upper surfaces of the first and second engagement portions are co-extensive with the first and second end sections of the bridge (see Figure 3 and annotated Figure below), and wherein (as to claim 8) the first end section of the bridge and the first engagement portion together define a T-shape portion (see Figure 1) of the bridge, and the second end section of the bridge and the second engagement portion together define another T-shape portion (see Figure 1) of the bridge (see annotated Figure below, Figures 1-4, and paragraphs 0030-0079 of the machine translation).

    PNG
    media_image2.png
    541
    760
    media_image2.png
    Greyscale

Coillard-Lavirotte et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) in the relaxed configuration, the bridge is bent or curved such that a central region of the bridge is directed away from the first and second legs, and wherein (as to claim 10) the surgical staple comprises a shape memory material exhibiting superelastic properties.
Scott et al. teach the use of a surgical staple (10) capable of compressing bone tissue (B) comprising a first leg (30), a second leg (30), and an elastically deformable bridge (20) monolithically formed with the first leg and the second leg, wherein the bridge is bent or curved such that a central region (i.e. top-most region of 20 as best seen in Figure 2) of the bridge is directed away from the first and second legs, and wherein the surgical staple comprises a shape memory material (e.g. nickel/titanium alloy) exhibiting superelastic properties (see Figures 1-10, and column 2, line 62 – column 4, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Coillard-Lavirotte et al. with wherein in the relaxed configuration, the bridge is bent or curved such that a central region of the bridge is directed away from the first and second legs, and wherein the surgical staple comprises a shape memory material exhibiting superelastic properties in view of Scott et al. in order to provide a well-known obvious shape and material for applying a compressive force on the bone.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgart et al. (International Publication WO 92/17122), using a machine translation from the Espacenet website, in view of Scott et al. (U.S. Patent 9,402,624).
	Baumgart et al. disclose (as to part of claim 22) the surgical staple being comprises of an elastic material (see paragraph 0008 of the machine translation).
	Baumgart et al. disclose the claimed invention except for wherein (as to the remainder of claim 22) the surgical staple comprises a shape memory material exhibiting superelastic properties.
	Scott et al. teach the use of a surgical staple (10) capable of compressing bone tissue (B) comprising a first leg (30), a second leg (30), and an elastically deformable bridge (20) monolithically formed with the first leg and the second leg, wherein the surgical staple comprises a shape memory material (e.g. nickel/titanium alloy) exhibiting superelastic properties (see Figures 1-10, and column 2, line 62 – column 4, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Baumgart et al. with wherein the surgical staple comprises a shape memory material exhibiting superelastic properties in view of Scott et al. in order to provide a well-known obvious material for applying a compressive force on the bone.
Allowable Subject Matter
Claims 4-5, 9, 11-12, 17, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775